
	
		II
		112th CONGRESS
		1st Session
		S. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Ms. Cantwell (for
			 herself, Mr. Ensign,
			 Mrs. Murray, Mr. Reid, Mr.
			 Alexander, and Mr. Nelson of
			 Florida) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to permanently extend the election to deduct State and local sales
		  taxes.
	
	
		1.Permanent extension of election to deduct
			 state and local sales taxesSubparagraph (I) of section 164(b)(5) of the
			 Internal Revenue Code of 1986 is amended by striking , and before
			 January 1, 2012.
		
